DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 02/11/2022.
3.	Claims 1, 13, 19, and 31-47 are examined and rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 13, 19, 31, 35, 38, 43, and  44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeler (US 20140129457 A1).  
Peeler is directed to an interactive organizational decision-making and compliance facilitation portal.
As per claim 1,  Peeler a first device (e.g.  see a mobile device in Fig. 6-22) , comprising: at least one processor; a display accessible to the at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor  mobile device in (see  the mobile device of Fig. 6-22 and  [0229]) , to: 
present a settings graphical user interface (GUI) on the display, the settings GUI comprising a list of selectors, the selectors in the list being associated with different respective countries (see a list of selectable countries in Fig. 8), the selectors in the list each being selectable from the settings GUI to approve one or more applications stored at the first device to ([0019] FIG. 8 depicts a country-selection screen from within the compliance application that is operating on a mobile device);
receive user input selecting  a first selector from the list; [0020] FIG. 9 depicts a welcome screen from within the compliance application that is operating on a mobile device indicating a country that has been selected by the user )
and responsive to selection of the first selector, permit the one or more applications to communicate, via the first device, with other  devices in the respective country associated with the first selector ( as illustrated in Fig. 9, a country-selection module that allows the user to select the country about which the user will be inquiring. Once the country is selected the interactive decision portal may involve multiple computers in multi-directional electronic communication with one another, such that a client user of one such computer may enter a query and receive a response using that computer, which may be a mobile device, such as an iPhone, iPad, Android Phone, or the like [0076]).

As per claim 35, Peeler discloses that the first device of Claim 1, wherein the settings GUI also comprises a second selector that is selectable to add another country for which application communication via the first device is approved ([0094] Referring to FIG. 3, in embodiments involving compliance functionality, an application administrator may use the interactive administration application for a range of purposes, including, without limitation, (1) country management, including adding countries, activating or deactivating countries, and modifying country details; also see [0109]).

As per claim 38,  Peeler further discloses that the first device of Claim 1, wherein the settings GUI is a first GUI, and wherein the instructions are executable to: present, on the (Peeler,  [0019] FIG. 8 depicts a country-selection screen from within the compliance application that is operating on a mobile device. As shown in Fig. 8, user may choose a first , second or a third country to establish for the application to communicate with the selected country).

As per claim 43,  Peeler further discloses that the method of Claim 13, wherein the GUI also comprises a second selector that is associated with a particular country, the second selector being selectable from the GUI to approve one or more applications stored at the first device to communicate, via the first device, with other devices that are located in the particular country (Peeler,  [0019] FIG. 8 depicts a country-selection screen from within the compliance application that is operating on a mobile device. As shown in Fig. 8, user may choose a first , second or a third country to establish for the application to communicate with the selected country).
As per claim 44,  Peeler further discloses that the method of Claim 43, wherein the GUI also comprises a third selector that is selectable to add another country for which application communication via the first device is approved (Peeler, [0094] Referring to FIG. 3, in embodiments involving compliance functionality, an application administrator may use the interactive administration application for a range of purposes, including, without limitation, (1) country management, including adding countries, activating or deactivating countries, and modifying country details; also see [0109])


As per claim 19 and 31, these claims recite limitations in storage medium category/form, the claims include similar limitations to that of device claims 1 and 35, respectively. Thus claims 19 and 31 are also rejected under the similar citations given to the device claims.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims  32-34, 36-37, 39-42, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler in view of  Kong et al US 9172705 B1). 
As per claim 36, Peeler falls short to  discloses that the  first device of Claim 1, wherein the settings GUI also comprises a second selector that is associated with a particular domain name, the second selector being selectable from the settings GUI to approve one or more applications stored at the first device to communicate, via the first device, with other devices that are associated with the particular domain name.
Kong discloses System and method for remote, interactive network and browsing supervision, monitoring, and approval. Kong further discloses that a GUI that includes selectable websites or domain names, Kong also disclose approving a first user device to communicate with the selected website/domain (Kong, see browsing activities and a list of websites listing blocked and approved websites/domain in operation  Figs. 5F, 7A-7C, and 9B).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the list of website/domain interface of Kong with graphical interface of Peeler. The suggestion /motivation for doing so would have been to furnish, provide a secured or approved websites/domain to a user. Therefore, it would have been obvious to combine  Peeler  with  Kong to obtain the invention as specified in claim 36.
As per claim 37,  Peeler n view of Kong further discloses that the first device of Claim 36, wherein the settings GUI also comprises a third selector that is selectable to add another domain name for which application communication via the first device is approved (Kong, A parent may add a website to a child's personal library either directly from the child's computer or remotely from the parent's computer or the parent's mobile device(s). column 2, lines 39-61; also see Add button in Fig.  5F).  

As per claim 39,  Peeler n view of Kong further discloses that the first device of Claim 1, wherein the user input is first user input, and wherein the instructions are executable to: receive second user input selecting a second selector presented on the display; responsive to receipt of the second user input, both deny a first application from communicating with other devices in a first country and uninstall the first application from the first device (Kong,  If the child tries to access a website not in the default library or personal library, the application will deny access and present to the child a message to that effect. Column 2, lines 39-61.  The parent may allow or deny (approve or block) the website 540. Column 8, lines 32-44). FIG. 5F is a screen shot of the parent's app showing some of the child's approved websites. There may also be a button 545 that allows the parent to delete access to the site, even after the parent had earlier approved it, column 9, lines 14-17).

As per claim 40,  Peeler in view of Kong further discloses that the first device of Claim 39, wherein the second selector is presented as part of a second GUI different from the settings GUI (Kong, see DENY button, Figs. 5b or BLOCK button , Fig. 5c, these are some of the selectable buttons that are different the first selectable button (e.g. selecting a country button)).   

As per claim 41,  Peeler in view of Kong further discloses that the method of Claim 13, wherein the domain names are website domain names (Kong, Figs. 5F, 7A-7C, and 9B).

As per claim 42,  Peeler in view of Kong further discloses that the method of Claim 13, wherein the GUI also comprises a second selector that is selectable to add another domain name for which application communication via the first device is approved (Kong, A parent may add a website to a child's personal library either directly from the child's computer or remotely from the parent's computer or the parent's mobile device(s). column 2, lines 39-61; also see Add button in Fig.  5F).  

As per claim 45,  Peeler n view of Kong further discloses that the method of Claim 13, wherein the GUI is a first GUI, and wherein the method comprises: presenting, on the display, a second GUI different from the first GUI, the second GUI comprising an indication of a first domain name associated with a second device with which the first device is attempting to communicate, the second GUI comprising a second selector that is selectable 1201-373 AMiCase No.: RPS920200051-US-NPPATENT Serial No.: 16/997,479Filed: August 19, 2020 February 11, 2022Page 9to permit communication of one or more applications via the first device with any device associated with the first domain name (Kong, see browsing activities and a list of websites listing blocked and approved websites/domain in operation  Figs. 5F, 7A-7C, and 9B).
(Kong,  If the child tries to access a website not in the default library or personal library, the application will deny access and present to the child a message to that effect. Column 2, lines 39-61.  The parent may allow or deny (approve or block) the website 540. Column 8, lines 32-44). FIG. 5F is a screen shot of the parent's app showing some of the child's approved websites. There may also be a button 545 that allows the parent to delete access to the site, even after the parent had earlier approved it, column 9, lines 14-17).
As per claim 47,  Peeler n view of Kong further discloses that the method of Claim 46, wherein the GUI is a first GUI, and wherein the second selector is presented as part of a second GUI different from the first GUI. (Kong, see DENY button, Figs. 5b or BLOCK button , Fig. 5c, these are some of the selectable buttons that are different the first selectable button (e.g. selecting a country button)).  

As per claims 32-34,  these claims recite limitations in storage medium category/form, the claims include similar limitations to that of device claims 36-37 and 39,  thus these claims are also rejected under the similar citations given to the device claims 36-37 and 39, respectively.    




CONCLUSION
 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140109186 A1 is directed to Website Access Parental Management [0005] By permitting the user device to access websites that only correspond to approved websites identified in records of a particular registered protected user in response to verifying

US 20160364771 A1  is directed to methods, apparatus, and systems for surveillance of third-party digital technology vendors providing secondary content in a content publisher's web page [0020] a plurality of vendor tag domain identifiers respectively representing corresponding foreign web domains that provide the at least some of the plurality of vendor tags;
 
US 20160170814 A1 is directed to system and method for detecting, collecting, analyzing, and communicating event-related information. [0152] In step 810, relevant indications & warnings are identified in the downloaded information by searching for keywords or other parameters associated with the indications and warnings. That is accomplished, for example, by using the graphical user interface 900 shown in FIG. 9. The graphical user interface is preferably a website displayed using a suitable browser.
 


7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173